DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14088709, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	Claims 7, 14, and 20 each recite features parallel to:
wherein analyzing the audio 10information to identify the at least one corresponding item category related to the item for purchase comprises: 
converting the audio information to text, and 
comparing the text to categorized text associated with the at least one corresponding item category to identify the at least one corresponding item category related to the text.

While the disclosure of the parent application supports converting audio information to text and analyzing the audio information to determine and item category, the disclosure does not support the comparison of the converted text to any categorized text to identify a category related to the text. Instead, the text transcribed from the audio information is only used as supplemental information for a product listing.  Accordingly, claims 7, 14, and 20 are not afforded the priority date of the prior-filed applications.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the one or more computing devices" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 16-20 are rejected for their dependence on claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-20 are directed to facilitating commerce by analyzing audio information to determine an item category and providing information related to an item in that category, which is considered both a commercial interaction, and a mental process.  Commercial interactions and mental processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-7 recite a method and at least one step. Claims 8-14 recite an apparatus with a memory and one or more processors.  Claims 15-20 recite a non-transitory machine-readable medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

analyzing, at the one or more computing devices, the audio information to identify at least one corresponding item category related to the item for purchase 
The above-recited limitations establish a commercial interaction with a consumer to respond to an item query with determined similarly categorized products.  This arrangement amounts to both a sales activity or behavior; and business relations.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).  Additionally, the recited analyzing and is performable in the human mind (and is indeed set forth in the specification as optionally performable by a human).  Such mental processes have also been considered ineligible by the courts.

Claim 1 does recite additional limitations:  
  5receiving, at the one or more computing devices over a network connection with a device associated with a buyer, audio information describing an item for purchase at the one or more computing devices
at the one or more computing devices 
transmitting, from the one or more computing devices over the network connection with 10the device, at least one selected from the group of a picture, audio data, and textual information of at least one item for sale associated with the identified at least one corresponding item category to be provided for display to the buyer on a display of the device.  
These additional elements merely amount to the general application of the abstract idea to a technological environment (“at the one or more computing devices”, etc.) and insignificant extra solution activity (receiving, transmitting).  The specification makes clear the general-purpose nature of the technological environment. Pages 6-15 of the specification indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 8 and 15 are parallel in scope to claim 1 and ineligible for similar reasons.  The dependent claims merely embellish the abstract idea, append further extra-solution activity to the abstract, or generally link the abstract idea to further known technological environments, and do not confer eligibility on the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 1-6, 8-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10839439.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the present application.

4.	Claims 7, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10839439 in view of Staib et al. (US 20070299743 A1, hereinafter Staib). 
Claims 1-19 of the patent disclose the claimed invention except for:
comparing the text to categorized text associated with the at least one corresponding item category to identify the at least one corresponding item category related to the text



5.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/163,215 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625